John E. Delaney (#8481)
SALT LAKE CITY CORPORATION
P.O. Box 145478
451 South State Street, Suite 505A
Salt Lake City, Utah 84114-5478
Telephone: (801) 535-7788
Facsimile: (801) 535-7640
John.Delaney@slcgov.com

Attorneys for Defendants


                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH


 NEIL PIKYAVIT, individually and as the     STIPULATED MOTION TO STAY
 Father of DELOREAN PIKYAVIT, and as
 Representative of the Estate of DELOREAN   Case No. 2:19-cv-00262-HCN-DAO
 PIKYVIT, DECEASED; JULIA and CARL
 PETERSON, on BEHALF OF MINORS, A.P.           Judge Howard C. Nielson, Jr.
 and K.P.,
                                             Magistrate Judge Daphne A. Oberg
               Plaintiffs,

        vs.

 THE CITY OF SALT LAKE CITY, a
 government entity; THE SALT LAKE CITY
 POLICE DEPARTMENT, a government entity;
 UNKNOWN POLICE OFFICER, a
 government agent; DOE INDIVIDUALS 1 –
 10, unknown individuals; AND ROE
 CORPORATIONS I – X, unknown
 corporations,

               Defendants.
        Plaintiffs Neil Pikyavit on behalf of the Estate of Delorean Pikyavit, Julia Peterson and

Carl Peterson (collectively the “Plaintiffs”), and Defendants Salt Lake City Corporation, Salt

Lake City Police Department and the individual defendants (collectively the “City”) jointly move

for an amended order staying any further action in this case pending a determination from the

criminal investigation currently pending before the Salt Lake County District Attorney’s Office

(“D.A.’s Office”) arising from the incident at issue in Plaintiffs’ Complaint in this matter. As

indicated previously, the criminal investigation is conducted pursuant to state law and also to a

joint agreement between the D.A.’s Office and participating law enforcement agencies to

perform joint investigations and independent review and screening for possible criminal charges

of officer-involved critical incidents, including police officers’ use of deadly force while in the

scope of their official duties. The parties agree that under the circumstances, good cause exists to

warrant extending the current stay to avoid placing the Defendants in the position of having to

choose between risking a loss in a civil case by invoking their Fifth Amendment rights, or

risking conviction in a possible criminal case by waiving their Fifth Amendment rights and

testifying in this matter.

        Accordingly, the parties request a stay of this proceeding until the earlier of the

disposition of the pending criminal investigation is released by the D.A.’s Office, or until March

30, 2021. Any party may move to lift the stay at any time.

        A proposed form of order is submitted herewith.




                                                  2
       DATED this 23rd day of December, 2020.

                                                      /s/ John E. Delaney
                                                     JOHN E. DELANEY
                                                     Attorney for Defendants

       DATED this 23rd day of December, 2020.

                                                      /s/ Travis R. Marker
                                                     TRAVIS R. MARKER
                                                     Attorney for Plaintiffs
                                                     (Signed electronically with permission)




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of December, 2020, a true and correct copy of the
STIPULATED MOTION TO STAY was electronically filed with the Clerk of the Court,
which sent notice to:

       Travis R. Marker
       MARKER LAW MEDIATION
       333 2nd Street, Suite 16
       Ogden, UT 84404
       markerlawmediation@gmail.com
       Attorney for Plaintiffs

       The undersigned further certifies that a true and correct copy was sent by email to the
following non-CM/ECF participants:

       Edward T. Boyack, ted@boyacklaw.com
       Michael VanLuven, mike@boyacklaw.com
       BOYACK ORME & ANTHONY
       Attorneys for Plaintiffs


                                                     /s/ Heidi Medrano




                                                3
